
	

113 HR 1137 IH: Joint Ventures for Bird Habitat Conservation Act of 2013
U.S. House of Representatives
2013-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1137
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2013
			Mr. Kind (for himself
			 and Mr. Wittman) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior, through the
		  United States Fish and Wildlife Service, to conduct a Joint Venture Program to
		  protect, restore, enhance, and manage migratory bird populations, their
		  habitats, and the ecosystems they rely on, through voluntary actions on public
		  and private lands, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Joint Ventures for Bird Habitat
			 Conservation Act of 2013.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)migratory birds are of great ecological and
			 economic value to the Nation, contributing to biological diversity, advancing
			 the well-being of human communities through pollination, seed dispersal, and
			 other ecosystem services, and bringing tremendous enjoyment to the tens of
			 millions of Americans who study, watch, feed, or hunt these birds;
				(2)sustainable populations of migratory birds
			 depend on the conservation, protection, restoration, and enhancement of
			 terrestrial, wetland, marine, and other aquatic habitats throughout their
			 ranges in the United States, as well as the rest of North America, the
			 Caribbean, and Central and South America;
				(3)birds are good
			 indicators of environmental health and provide early warning of the impacts of
			 environmental change, helping to yield the most out of every dollar invested in
			 conservation;
				(4)human and
			 environmental stressors are causing the decline of populations of many
			 migratory bird species, many of them once common, and climate change will
			 exacerbate the impacts of these stressors on migratory bird populations;
				(5)the coordination of Federal, State, tribal,
			 and local government natural resource conservation efforts and the formation of
			 partnerships that include a diversity of nongovernmental conservation
			 organizations, private landowners, and other relevant stakeholders is necessary
			 to accomplish the conservation of migratory bird populations, their habitats,
			 and the ecosystem functions they rely on;
				(6)hunters, through their purchase of Federal
			 migratory bird hunting stamps and State hunting licenses, have long supported
			 the conservation of migratory birds and their habitats in the United States
			 through the various State and Federal programs that are supported by the fees
			 charged for such purchases;
				(7)the Department of
			 the Interior, through the United States Fish and Wildlife Service, is
			 authorized under a number of broad statutes to undertake many activities with
			 partners to conserve natural resources, including migratory birds and their
			 habitat;
				(8)through these
			 authorities, the Service has created and supported a number of joint ventures
			 with diverse partners to help protect, manage, enhance, and restore migratory
			 bird habitat throughout much of the United States and to conserve migratory
			 bird species;
				(9)the North American
			 Waterfowl Management Plan, adopted by the United States and Canada in 1986,
			 with Mexico joining as a signatory in 1994, was the first truly landscape-level
			 approach to conserving migratory game birds and the wetland habitats on which
			 they depend, and became the foundation for the voluntary formation of Joint
			 Ventures;
				(10)since the adoption of the North American
			 Waterfowl Management Plan, joint ventures have expanded their application to
			 all native birds and other wildlife species that depend on wetlands and
			 associated upland habitats, resulting in significant conservation benefits over
			 the last 20 years;
				(11)States possess
			 broad trustee and management authority over fish and wildlife resources within
			 their borders, and have utilized their authorities to undertake conservation
			 programs to conserve resident and migratory birds and their habitats;
				(12)consistent with
			 applicable Federal and State laws, the Federal Government and the States each
			 have management responsibilities affecting fish and wildlife resources, and
			 should work cooperatively in fulfilling these responsibilities;
				(13)other domestic
			 and international conservation projects authorized under the Neotropical
			 Migratory Bird Conservation Act (16 U.S.C. 6101 et seq.) and the North American
			 Wetlands Conservation Act (16 U.S.C. 4401 et seq.), and additional bird
			 conservation projects authorized under other Federal authorities, can expand
			 and increase the effectiveness of the joint ventures in protecting and
			 enhancing migratory bird habitats throughout the different ranges of species
			 native to the United States; and
				(14)the voluntary
			 partnerships fostered by these joint ventures have served as innovative models
			 for cooperative and effective landscape conservation, with far-reaching
			 benefits to other fish and wildlife populations, and similar joint ventures
			 should be authorized specifically to reinforce the importance and multiple
			 benefits of these models to encourage adaptive resource management and the
			 implementation of flexible conservation strategies in the 21st century.
				(b)PurposeThe purpose of this Act is to establish a
			 program administered by the Director, in coordination with other Federal
			 agencies with management authority over fish and wildlife resources and the
			 States, to develop, implement, and support innovative, voluntary, cooperative,
			 and effective conservation strategies and conservation actions to—
				(1)promote,
			 primarily, sustainable populations of migratory birds, and, secondarily, the
			 fish and wildlife species associated with their habitats;
				(2)encourage
			 stakeholder and government partnerships consistent with the goals of
			 protecting, improving, and restoring habitat;
				(3)establish,
			 implement, and improve science-based migratory bird conservation plans and
			 promote and facilitate broader landscape-level conservation of fish and
			 wildlife habitat; and
				(4)coordinate related
			 conservation activities of the Service and other Federal agencies to maximize
			 the efficient and effective use of funds appropriated or otherwise made
			 available to support projects and activities to enhance bird populations and
			 other populations of fish and wildlife and their habitats.
				3.DefinitionsIn this Act:
			(1)Conservation
			 actionThe term conservation action means
			 activities that—
				(A)support the protection, restoration,
			 adaptive management, conservation, or enhancement of migratory bird
			 populations, their terrestrial, wetland, marine, or other habitats, and other
			 wildlife species supported by those habitats, including—
					(i)biological and
			 geospatial planning;
					(ii)landscape and
			 conservation design;
					(iii)habitat
			 protection, enhancement, and restoration;
					(iv)monitoring and
			 tracking;
					(v)applied research;
			 and
					(vi)public outreach
			 and education;
					(B)are conducted on
			 lands or waters that—
					(i)are
			 administered for the long-term conservation of such lands or waters and the
			 migratory birds thereon, including the marine environment; or
					(ii)are
			 not primarily held or managed for conservation but provide habitat value for
			 migratory birds; and
					(C)incorporate
			 adaptive management and science-based monitoring, where applicable, to improve
			 outcomes and ensure efficient and effective use of Federal funds.
				(2)DirectorThe
			 term Director means the Director of the United States Fish and
			 Wildlife Service.
			(3)Implementation
			 PlanThe term Implementation Plan means an
			 Implementation Plan approved by the Director under section 5.
			(4)Indian
			 tribeThe term Indian tribe has the meaning given
			 that term in section 4 of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b).
			(5)Joint
			 ventureThe term Joint Venture means a
			 self-directed, voluntary partnership, established and conducted in accordance
			 with section 5.
			(6)Management
			 boardThe term Management Board means a Joint
			 Venture Management Board established in accordance with section 5.
			(7)Migratory
			 birdsThe term migratory birds means those species
			 included in the list of migratory birds that appears in section 10.13 of title
			 50, Code of Federal Regulations, under the authority of the Migratory Bird
			 Treaty Act.
			(8)ProgramThe
			 term Program means the Joint Ventures Program conducted in
			 accordance with this Act.
			(9)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(10)ServiceThe
			 term Service means the United States Fish and Wildlife
			 Service.
			(11)StateThe
			 term State means—
				(A)any State of the
			 United States, the District of Columbia, the Commonwealth of Puerto Rico, Guam,
			 the Virgin Islands, American Samoa, and the Commonwealth of the Northern
			 Mariana Islands; and
				(B)one or more
			 agencies of a State government responsible under State law for managing fish or
			 wildlife resources.
				4.Joint Ventures
			 Program
			(a)In
			 generalThe Secretary shall conduct, through the United States
			 Fish and Wildlife Service, a Joint Ventures Program administered by the
			 Director. The Director, through the Program, shall develop an administrative
			 framework for the approval and establishment and implementation of Joint
			 Ventures, that—
				(1)provides financial
			 and technical assistance to support regional migratory bird conservation
			 partnerships;
				(2)develops and
			 implements plans to protect and enhance migratory bird populations throughout
			 their range, that are focused on regional landscapes and habitats that support
			 those populations;
				(3)complements and
			 supports activities by the Secretary and the Director to fulfill obligations
			 under—
					(A)the Migratory Bird
			 Treaty Act (16 U.S.C. 701 et seq.);
					(B)the Migratory Bird
			 Conservation Act (16 U.S.C. 715 et seq.);
					(C)the Neotropical Migratory Bird Conservation
			 Act (16 U.S.C. 6101 et seq.);
					(D)the North American
			 Wetlands Conservation Act (16 U.S.C. 4401 et seq.);
					(E)the Fish and
			 Wildlife Conservation Act of 1980 (16 U.S.C. 2901 et seq.); and
					(F)the Partners for Fish and Wildlife Act (16
			 U.S.C. 3771 et seq.); and
					(4)support the goals
			 and objectives of—
					(A)the North American
			 Waterfowl Management Plan;
					(B)the United States
			 Shorebird Conservation Plan;
					(C)the North American
			 Waterbird Conservation Plan;
					(D)the Partners in
			 Flight North American Landbird Conservation Plan; and
					(E)other treaties, conventions, agreements, or
			 strategies entered into by the United States and implemented by the Secretary
			 that promote the conservation of migratory bird populations and their
			 habitats.
					(b)GuidelinesWithin 180 days after the date of enactment
			 of this Act the Secretary, through the Director, shall publish in the Federal
			 Register guidelines for the implementation of this Act, including regarding
			 requirements for approval of proposed Joint Ventures and administration,
			 oversight, coordination among, and evaluation of approved Joint
			 Ventures.
			(c)Coordination
			 with statesIn the administration of the program authorized under
			 this section, the Director shall coordinate and cooperate with the States to
			 fulfill the purposes of this Act.
			5.Joint Venture
			 establishment and administration
			(a)Establishment
				(1)In
			 generalThe Director, through
			 the Program, may enter into an agreement with eligible partners described in
			 paragraph (2) to establish a Joint Venture to fulfill one or more of the
			 purposes set forth in paragraphs (1) through (3) of section 2(b).
				(2)Eligible
			 partnersThe eligible partners referred to in paragraph (1) are
			 the following:
					(A)Federal and State agencies with
			 jurisdiction over migratory bird resources, their habitats, or that implement
			 program activities that affect migratory bird habitats or the ecosystems they
			 rely on.
					(B)Affected regional, local, and tribal
			 governments, private landowners, land managers, and other private
			 stakeholders.
					(C)Nongovernmental
			 organizations with expertise in bird conservation or fish and wildlife
			 conservation or natural resource and landscape management generally.
					(D)Other relevant
			 stakeholders.
					(b)Management
			 board
				(1)In
			 generalAn agreement under this section for a Joint Venture shall
			 establish a Management Board in accordance with this subsection.
				(2)MembershipThe Management Board shall include a
			 diversity of members representing stakeholder interests from the appropriate
			 geographic region, including, as appropriate, representatives from the Service
			 and other Federal agencies that have management authority over fish and
			 wildlife resources on public lands or in the marine environment, or that
			 implement programs that affect migratory bird habitats, and representatives
			 from the States, and may include—
					(A)regional
			 governments and Indian tribes;
					(B)academia or the
			 scientific community;
					(C)nongovernmental
			 landowners or land managers;
					(D)nonprofit
			 conservation or other relevant organizations with expertise in migratory bird
			 conservation, or in fish and wildlife conservation generally; and
					(E)private organizations with a dedicated
			 interest in conserving migratory birds and their habitats.
					(3)Functions and
			 Responsibilities
					(A)Organization and
			 operations planA Management
			 Board, in accordance with the guidelines published by the Director under
			 section 4 and in coordination with the Director, shall develop, publish, and
			 comply with a plan that specifies the organizational structure of the Joint
			 Venture and prescribes its operational practices and procedures.
					(B)AdministrationSubject
			 to applicable Federal and State law, the Management Board shall manage the
			 personnel and operations of the Joint Venture, including—
						(i)by appointing a coordinator for the Joint
			 Venture in consultation with the Director, to manage the daily and long-term
			 operations of the Joint Venture;
						(ii)approval of other
			 full- or part-time administrative and technical non-Federal employees as the
			 Management Board determines necessary to perform the functions of the Joint
			 Venture, meet objectives specified in the Implementation Plan, and fulfill the
			 purpose of this Act; and
						(iii)establishment of
			 committees, steering groups, focus groups, geographic or taxonomic groups, or
			 other organizational entities to assist in implementing the relevant
			 Implementation Plan.
						(4)Use of Service
			 and Federal agency employeesSubject to the availability of
			 appropriations and upon the request from a Management Board, and after
			 consultation with and approval of the Director, the head of any Federal agency
			 may detail to the Management Board, on a reimbursable or nonreimbursable basis,
			 any agency personnel to assist the Joint Venture in performing its functions
			 under this Act.
				(c)Implementation
			 plan
				(1)Submission of
			 plan to DirectorBefore the
			 Director enters into an agreement to establish a Joint Venture under subsection
			 (a), the Management Board for the Joint Venture shall submit to the Director a
			 proposed Implementation Plan that shall contain, at a minimum, the following
			 elements:
					(A)A strategic
			 framework for migratory bird conservation that includes biological planning;
			 conservation design; habitat restoration, protection, and enhancement; applied
			 research; and monitoring and evaluation activities.
					(B)Provisions for
			 effective communication among member participants within the Joint
			 Venture.
					(C)A long-term
			 strategy to conduct public outreach and education regarding the purposes and
			 activities of the Joint Venture and activities to regularly communicate to the
			 general public information generated by the Joint Venture.
					(D)Coordination with laws and conservation
			 plans referred to in section 4(a)(3) and (4) that are relevant to migratory
			 birds, and other relevant regional, national, or international initiatives
			 identified by the Director to conserve migratory birds, their habitats,
			 ecological functions, and associated populations of fish and wildlife.
					(E)An organizational plan that—
						(i)identifies the
			 initial membership of the Management Board and establishes procedures for
			 updating the membership of the Management Board as appropriate;
						(ii)describes the
			 organizational structure of the Joint Venture, including proposed committees
			 and subcommittees, and procedures for revising and updating the structure, as
			 necessary; and
						(iii)provides a
			 strategy to increase stakeholder participation or membership in the Joint
			 Venture.
						(F)Procedures to
			 coordinate the development, implementation, oversight, monitoring, tracking,
			 and reporting of conservation actions approved by the Management Board and an
			 evaluation process to determine overall effectiveness of activities undertaken
			 by the Joint Venture.
					(G)A strategy to
			 encourage the contribution of non-Federal financial resources, donations, gifts
			 and in-kind contributions to support the objectives of the Joint Venture and
			 fulfillment of the Implementation Plan.
					(2)ReviewThe Director shall—
					(A)coordinate the
			 review of a proposed Implementation Plan submitted under this section;
			 and
					(B)ensure that such
			 plan is circulated for review for a period not to exceed 90 days, to—
						(i)bureaus within the
			 Service and other appropriate bureaus or agencies within the Department of the
			 Interior;
						(ii)appropriate
			 regional migratory bird Flyway Councils;
						(iii)national and
			 international boards that oversee bird conservation initiatives under the plans
			 specified in section 4(a)(4);
						(iv)relevant State
			 agencies, regional governmental entities, and Indian tribes;
						(v)nongovernmental
			 conservation organizations, academic institutions, or other stakeholders
			 engaged in existing Joint Ventures that have knowledge or expertise of the
			 geographic or ecological scope of the Joint Venture; and
						(vi)other relevant
			 stakeholders considered necessary by the Director to ensure a comprehensive
			 review of the proposed Implementation Plan.
						(3)ApprovalThe
			 Director shall approve an Implementation Plan submitted by the Management Board
			 for a Joint Venture if the Director finds that—
					(A)the plan provides for implementation of
			 conservation actions to conserve waterfowl and other native migratory birds and
			 their habitats and ecosystems either—
						(i)in a
			 specific geographic area of the United States; or
						(ii)across the range
			 of a specific species or similar group of like species;
						(B)the members of the
			 Joint Venture—
						(i)accept the
			 responsibility for implementation of national or international bird
			 conservation plans in the region of the United States to which the plan
			 applies; and
						(ii)have demonstrated
			 to the satisfaction of the Director the capacity to implement conservation
			 actions identified in the plan, including (I) the design, funding, monitoring,
			 and tracking of conservation projects that advance the objectives of the Joint
			 Venture; and (II) reporting and conduct of public outreach regarding such
			 projects; and
						(C)the plan maximizes, to the extent
			 practicable, coordination with other relevant and active conservation plans or
			 programs within the geographic scope of the Joint Venture to conserve, protect,
			 recover, or restore migratory bird habitats and other fish and wildlife habitat
			 within the operating region of the Joint Venture.
					6.Grants and other
			 assistance
			(a)In
			 generalExcept as provided in subsection (b), and subject to the
			 availability of appropriations, the Director may award grants of financial
			 assistance to implement a Joint Venture through—
				(1)support of the
			 activities of the Management Board of the Joint Venture and to pay for
			 necessary administrative costs and services, personnel, and meetings, travel,
			 and other business activities; and
				(2)support for
			 specific conservation actions and other activities necessary to carry out the
			 Implementation Plan.
				(b)LimitationA Joint Venture is not eligible for
			 assistance or support authorized in this section unless the Joint Venture is
			 operating under an Implementation Plan approved by the Director under section
			 5.
			(c)Conservation
			 action grant criteriaThe
			 Secretary, through the Director, within 180 days after date of enactment of
			 this Act and after consultation with representatives from Management Boards and
			 equivalent entities of joint ventures referred to in section 8, shall publish
			 guidelines for determining funding allocations among joint ventures and
			 priorities for funding among conservation action proposals to meet the purpose
			 of this Act and respective Implementation Plans.
			(d)Matching
			 requirementsIf a Management Board determines that two or more
			 proposed conservation actions are of equal value toward fulfillment of the
			 relevant Implementation Plan, priority shall be given to the action or actions
			 for which there exist non-Federal matching contributions that are equal to or
			 exceed the amount of Federal funds available for such action or actions.
			(e)Technical
			 assistanceThe Secretary, through the Director, may provide
			 technical and administrative assistance for implementation of Joint Ventures
			 and the expenditure of financial assistance under this subsection.
			(f)Acceptance and
			 use of donationsThe Secretary, through the Director, may accept
			 and use donations of funds, gifts, and in-kind contributions to provide
			 assistance under this section.
			7.Reporting
			 requirements
			(a)Annual reports
			 by management boards
				(1)In
			 generalThe Secretary, acting
			 through the Director, shall—
					(A)require each
			 Management Board to submit annual reports for all approved Joint Ventures of
			 the Management Board; and
					(B)publish within 180
			 days after the date of enactment of this Act guidelines to implement this
			 subsection.
					(2)ContentsEach
			 annual report shall include—
					(A)a description and justification of all
			 conservation actions approved and implemented by the Management Board during
			 the period covered by the report;
					(B)when appropriate based upon the goals and
			 objectives of an Implementation Plan, an estimate of the total number of acres
			 of migratory bird habitat either restored, protected, or enhanced as a result
			 of such conservation actions;
					(C)the amounts and
			 sources of Federal and non-Federal funding for such conservation
			 actions;
					(D)the amounts and
			 sources of funds expended for administrative and other expenses of the Joint
			 Venture of the Management Board, including all donations, gifts, and in-kind
			 contributions provided for the Joint Venture;
					(E)the status of
			 progress made in achieving the strategic framework of the Implementation Plan
			 of such Joint Venture and fulfillment of the purpose of this Act; and
					(F)other elements
			 considered necessary by the Director to insure transparency and accountability
			 by Management Boards in the implementation of its responsibilities under this
			 Act.
					(b)Joint Venture
			 Program 5-Year reviews
				(1)In
			 generalThe Secretary, acting through the Director, shall at 5
			 years after the date of enactment of this Act and at 5-year intervals
			 thereafter, complete an objective and comprehensive review and evaluation of
			 the Program.
				(2)Review
			 contentsEach review under this subsection shall include—
					(A)an evaluation of
			 the effectiveness of the Program in meeting the purpose of this Act specified
			 in section 2(b);
					(B)an evaluation of
			 all approved Implementation Plans, especially the effectiveness of existing
			 conservation strategies, priorities, and methods to meet the objectives of such
			 plans and fulfill the purpose of this Act; and
					(C)recommendations to
			 revise the Program or to amend or otherwise revise Implementation Plans to
			 ensure that activities undertaken pursuant to this Act address the effects of
			 climate change on migratory bird populations and their habitats, and fish and
			 wildlife habitats, in general.
					(3)ConsultationThe
			 Secretary, acting through the Director, in the implementation of this
			 subsection—
					(A)shall consult with
			 other appropriate Federal agencies with responsibility for the conservation or
			 management of fish and wildlife habitat and appropriate State agencies;
			 and
					(B)may consult with appropriate, Indian
			 tribes, Flyway Councils, or regional conservation organizations, public and
			 private landowners, members of academia and the scientific community, and other
			 nonprofit conservation or private stakeholders.
					(4)Public
			 commentThe Secretary, through the Director, shall provide for
			 adequate opportunities for general public review and comment of the Program as
			 part of the 5-year evaluations conducted pursuant to this subsection.
				8.Treatment of
			 existing joint venturesFor
			 purposes of this Act, the Director—
			(1)shall treat as a
			 Joint Venture any joint venture recognized by the Director before the date of
			 the enactment of this Act in accordance with the United States Fish and
			 Wildlife Services manual (721FW6); and
			(2)shall treat as an
			 Implementation Plan an implementation plan adopted by the management board for
			 such joint venture.
			9.Relationship to
			 other authorities
			(a)Authorities,
			 etc. of SecretaryNothing in this Act affects authorities,
			 responsibilities, obligations, or powers of the Secretary under any other
			 Act.
			(b)State
			 AuthorityNothing in this Act preempts any provision or
			 enforcement of a State statute or regulation relating to the management of fish
			 and wildlife resources within such State.
			10.Federal Advisory
			 Committee ActThe Federal
			 Advisory Committee Act (5 U.S.C. App.) shall not apply to any boards,
			 committees, or other groups established under this Act.
		
